UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-6095



FLOYD EDWARD HEATH,

                                           Petitioner - Appellant,

          versus


RUSSELL GINN,

                                            Respondent - Appellee.



                            No. 00-6096



PAUL EDWARD HEATH,

                                           Petitioner - Appellant,

          versus


RUSSELL GINN,

                                            Respondent - Appellee.



                            No. 00-7475



JEFFREY LYNN HEATH,

                                           Petitioner - Appellant,
          versus


RUSSELL GINN,

                                            Respondent - Appellee.



Appeals from the United States District Court for the Eastern Dis-
trict of North Carolina, at Raleigh. Terrence W. Boyle, Chief Dis-
trict Judge, and Malcolm J. Howard, District Judge. (CA-99-690-5-
BO, CA-99-691-5-BO, CA-99-692-5-H)


Submitted:   February 9, 2001          Decided:   February 22, 2001


Before WIDENER and TRAXLER, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Nos. 00-6095 and 00-6096 affirmed and No. 00-7475 dismissed by
unpublished per curiam opinion.


W. Gregory Duke, BLOUNT & DUKE, Greenville, North Carolina for
Appellants.   Michael F. Easley, Attorney General, Clarence Joe
DelForge, III, Assistant Attorney General, Raleigh, North Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Petitioners Paul Edward Heath, Jeffrey Lynn Heath, and   Floyd

Edward Heath appeal the district court’s orders denying relief on

their 28 U.S.C.A. § 2254 (West 1994 & Supp. 2000) petitions.

Jeffrey Heath’s petition was denied as untimely, while Paul Heath

and Floyd Heath’s petitions were summarily dismissed on the merits.

     It appears that all three petitions were untimely filed.     28

U.S.C.A. § 2244(d) (West Supp. 2000).   Moreover, the double jeop-

ardy claims raised by the Heaths are squarely foreclosed by this

court’s recent holding in Vick v. Williams, 233 F.3d 213 (4th Cir.

2000).

     Accordingly, with regard to Jeffrey Lynn Heath we deny a cer-

tificate of appealability and dismiss the appeal.   With regard to

Paul Edward and Floyd Edward Heath, we affirm the district court’s

orders dismissing their petitions.   We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and oral argument would not aid the

decisional process.




                                         No. 00-6095 - AFFIRMED

                                         No. 00-6096 - AFFIRMED

                                         No. 00-7475 - DISMISSED




                                3